Citation Nr: 0628816	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to July 1962.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
rating in excess of 10 percent for the veteran's service-
connected psychiatric disability.  A January 2003 rating 
decision increased the rating to 30 percent, effective from 
December 30, 1999.  The veteran continues to seek an 
increased rating.  A videoconference hearing was held before 
the undersigned in November 2004.  The case was previously 
before the Board in January 2005, when it was remanded for 
further development of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The January 2005 Board remand ordered the RO to "secure for 
the record the complete records (not just summary reports) of 
all treatment the veteran has received from his fee basis 
provider. . . .from April 2002 to the present."  The claims 
folder does not contain any indication these records were 
ever obtained.  The remand also asked that the VA examiner 
"specifically opine regarding the extent of social and 
occupational impairment that results from the service 
connected psychiatric disability."  While the examiner 
discussed some of the veteran's symptoms, she did not discuss 
how they impaired him socially and occupationally.  
Additionally, while the September 2005 VA examiner did 
comment on the conflicting diagnoses provided by licensed 
clinical social worker, W. G. B., and the July 2004 examiner, 
she did not discuss their conflicting opinions regarding the 
entirety of the veteran's disability picture, including his 
symptoms.  A remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
While the Board regrets further delay in this case, it has no 
recourse but to remand the case to the RO for completion of 
the development previously sought.

The September 2005 VA examiner's opinion also stated that 
some of the veteran's symptoms were related to his Axis I 
service-connected diagnoses, while some were related to his 
Axis II personality disorder; however, she did not specify 
which symptoms were related to his service-connected 
disability.  This remand will provide an opportunity for the 
examiner to clarify how the veteran's service-connected 
psychiatric disorder impairs him socially and occupationally, 
as opposed to how his personality disorder affects him.

Furthermore, in May 2006, the veteran submitted new evidence 
(an examination report from Dr. S. M. R.).  This evidence is 
pertinent to the matter at hand, has not been considered by 
the RO, and the appellant has not waived initial AOJ 
consideration of this evidence.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  [The veteran submitted additional 
evidence in November 2004 with a waiver of initial 
consideration by the AOJ.  There is no indication that the 
November 2004 waiver was intended to serve as a 
"prospective" waiver of AOJ initial consideration of any 
future evidentiary submission(s).]

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
the complete records (not just summary 
reports) of all treatment the veteran has 
received from his fee basis provider, W. 
G. B., from April 2002 to the present.  
Also, the RO should update the record with 
any VA treatment records since November 
2004.

2.  The RO should then arrange for the 
veteran to be afforded another psychiatric 
examination (by the September 2005 VA 
examiner, if she is available) to 
ascertain the current severity of his 
service-connected psychiatric disability.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination, to include any 
evidence added since the September 2005 VA 
examination.  The examiner should describe 
all psychiatric symptoms in detail, and 
should specifically opine regarding the 
extent of social and occupational 
impairment resulting from the service-
connected psychiatric disability, as 
distinguished from the symptoms resulting 
from his Axis II personality disorder.  If 
it is not possible to distinguish between 
manifestations of the service-connected 
disability and those of the personality 
disorder, the examiner should so state.  
The examiner should specifically note the 
opinions/statements regarding the 
veteran's overall disability picture by 
Dr. S. M. R., social worker W. G. B., and 
the July 2004 VA examiner, reconcile any 
conflicts, and explain the rationale for 
all opinions given.

3.  The RO should then review the file 
(specifically including initial review of 
the evidence submitted without a waiver) 
and re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to satisfy due process 
requirements and to ensure development previously sought is 
completed.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the 

Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


